Citation Nr: 1641162	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-31 477	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 22, 2015. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 22, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to February 1972.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  The transcript is of record.

In a November 2013 decision, the Board remanded the matters of a rating in excess of 50 percent for PTSD and TDIU to the Agency of Original Jurisdiction (AOJ).  In that decision, the Board noted that TDIU had been raised by the record particularly via the Veteran's testimony.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein it was held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  Thereafter, in a November 2015 rating decision, the AOJ granted a 100 percent rating for PTSD effective May 22, 2015, and denied TDIU.  Thus, the matters of a rating in excess of 50 percent for PTSD as well as TDIU prior to May 22, 2015, have been returned to the Board for appellate review.  

FINDING OF FACT

On October 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


